»
cand

 

- AO 243B (CASD Rev. 1/19) Judgment in a Criminal Case

 

 

UNITED STATES District Cour | wy 1909
SOUTHERN DISTRICT OF CALIFORNIA | *
TRICT COURT

_ UNITED STATES OF AMERICA JUDGMENT IN A CRIt ART LSE CALIFORNIA
-y, . - (For Offenses Committed On @rpvtter November LOR... DEPUTY 4

 

 

 

 

 
  

 

 
   
 

JAVIER PEREZ-SEGURA (1) Case Number: . 19CR2258-CAB

BENJAMIN DAVIS, FEDERAL DEFENDERS, INC.
- , Defendant’s Attorney a
USM Number 75257298

Oe.
THE DEFENDANT: :
pleaded guilty to count(s) ONE (1) OF THE ONE-COUNT INFORMATION

L] was found guilty on count(s)

afterapleaofnot guilty. =
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

Count
Title & Section Nature of Offense . Number(s)
18 USC 1544 MISUSE OF PASSPORT . 4
The defendant is sentenced.as provided in pages 2 through 2 of this judement.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
[1 The defendant has been found not guilty on count(s)
L] Count(s) cis dismissed on the motion of the United States.

 

Assessment : $100.00 - WAIVED

Lj JVTA Assessment*: $ .
*Justice for Victims of Trafficking Act of 2015, Pub. L. No, 114-22. |

No fine C) Forfeiture pursuant to order filed , included herein.
IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances,

November 8, 2079

Date of Imposition of Sentence

  

 

HON. Cathy Ann Bencivengo
UNITED STATES DISTRICT JUDGE

 
1

4

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: JAVIER PEREZ-SEGURA (1) Judgment - Page 2 ‘of 2
‘CASE NUMBER: 19CR2258-CAB : |

IMPRISONMENT

' The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
EIGHT (8) MONTHS.

Sentence imposed pursuant to Title 8 USC Section 1326(b).

The court makes the following recommendations to the Bureau of Prisons:
PLACEMENT IN THE WESTERN REGION TO FACILITATE FAMILY VISITATIONS.

‘eo

The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the United States Marshal for this district:
CO at oe A.M. on

 

 

O as notified by the United States Marshal.

cq The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:
1 onor before
C] as notified by the United States Marshal.

Las notified by the Probation or Pretrial Services Office,

 

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on - : | to |
at | , with a certified copy of this judgment.
UNITED STATES MARSHAL
By | _ DEPUTY UNITED STATES MARSHAL

Hf

19CR2258-CAB
